DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim(s) 1-20 do not use “means for” (or “step for”) language, or generic placeholders for "means” coupled with functional language without recitation of sufficient structure for carrying out the claimed functions and therefore do not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2020/0328373 A1) in view of Zhang et al. (US 2019/0027709 A1).[claim 1]
Regarding claim 1, Huang discloses a display panel (e.g. Figure 13), comprising: a first substrate comprising a display area and a non-display area (Figure 13, display area 9 and non-display area T; Paragraph 0038), wherein the display area comprises a flexible base substrate (Figure 13, Item 7; Paragraphs 0042, 0045), a light-emitting pixel array layer (Figure 13, Item 4; Paragraph 0039, 0044; OLED display panel including pixels 6), and a touch layer all sequentially disposed in a stacked arrangement (Figure 13, Item 15; Paragraph 0049), and the flexible base substrate is a transparent flexible base substrate (Paragraphs 0042 and 0045); and a camera assembly disposed on a side of the display area adjacent to the flexible base substrate (Figure 13, Item 23; Paragraphs 0059-0061).  However, while Huang discloses a display panel having a light-emitting pixel layer which includes OLED pixels, Huang does not explicitly disclose a separate pixel layer and light-emitting layer as claimed.
However, such an arrangement is known in the art.  Zhang, for example, teaches a method for manufacturing a flexible OLED display including forming a pixel layer (Figure 2F, Item 254; Paragraph 0053) and forming a light-emitting layer on the pixel layer (Figure 2F; Paragraph 00254) to form a flexible OLED display.  The method of Zhang allows for forming an OLED display while maintaining integrity of the pixel layer (Paragraph 0056).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the pixel OLED layer of Huang using a process such as that taught by Zhang so that a stable OLED device may be formed (Paragraph 0056).  By doing so, the resulting display device would have the substrate, pixel layer, light-emitting layer and touch layer sequentially disposed as claimed.   
It is further noted that while Huang discloses additional layers such as an encapsulation layer 5 and a polarizer 16 (see Figure 13), the claim as written does not expressly forbid additional layers in between the claimed layers.  While the claim uses the phrase “sequentially disposed”, the broadest reasonable interpretation of this limitation does not forbid the presence of these additional layers, so long as each of the claimed layers appears in the order described by the claim. [claim 17]
Regarding claim 17, Huang in view of Zhang discloses a display device comprising a display panel (see rejection of claim 1 above and Paragraph 0059 of Huang) and a camera assembly disposed on a side of the display area adjacent to the flexible base substrate (Huang, Figure 13, Item 23 and Paragraphs 0059-0061; see also Figure 1, display area 9; the camera is disposed on a left or right side of display area 9).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2020/0328373 A1) in view of Zhang et al. (US 2019/0027709 A1) in view of Choi et al. (US 2020/0403186 A1).[claim 9]
Regarding claim 9, Huang in view of Zhang discloses that the display panel further comprises polarizer, wherein the polarizer is disposed on a side of the touch layer (Huang, Figure 13, Item 16).  However, Huang in view of Zhang does not disclose that the polarizer is disposed on a side of the touch layer away from the flexible base substrate or that the polarizer has a thickness between 140 microns (µm) and 160 µm, and the flexible base substrate has a thickness between 45 µm and 55 µm.
However, the placement of the polarizer relative to the touch layer is not critical to the functioning of the display device.  For example, Choi teaches a similar OLED panel having a touch layer (Figure 1B, Item 132; Paragraph 0030) and a polarizer disposed above the touch layer away from a substrate layer (Figure 1B, polarizer 112 is disposed on touch layer 112 away from substrate 172; Paragraphs 0030, 0036).  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to place the polarizer of Huang above the touch layer since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Huang in view of Zhang in view of Choi does not explicitly disclose the thicknesses of the substrate and polarizer.  However, one of ordinary skill in the art would have readily recognized that the thicknesses of the various components may be varied to achieve different design parameters such as optical performance and flexibility of the display panel.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select appropriate thicknesses for the polarizer and flexible base substrate, including thicknesses in the claimed range since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Allowable Subject Matter
Claims 2-8 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-16 are allowed.[claims 2-8 and 18-20]
Regarding claims 2-8 and 18-20, the prior art does not teach or reasonably suggest a flexible base substrate made of a material containing transparent polyimide having a molecular structural formula as follows:

    PNG
    media_image1.png
    115
    223
    media_image1.png
    Greyscale

Huang discloses a flexible transparent substrate which may include a polyimide (Paragraph 0045), but does not disclose the particular molecular structural formula of the polyimide.  
Other references teach polyimides for display substrates.  For example, Miyamoto et al. (US 10,711,105 B2) teaches a polyimide display substrate (e.g. c. 1, ll. 1-11) including a structural unit having a molecular structural formula:

    PNG
    media_image2.png
    160
    347
    media_image2.png
    Greyscale

Cho et al. (US 11,161,980 B2) teaches a substrate for a display including a polyimide (e.g. c. 1, ll. 20-37; c. 9, ll. 10-27) having a structural unit having a molecular structural formula:

    PNG
    media_image3.png
    119
    333
    media_image3.png
    Greyscale

Cho et al. (US 9,353,224 B2) teaches a substrate having a structural unit having a molecular structural formula:

    PNG
    media_image4.png
    198
    318
    media_image4.png
    Greyscale

However, while each of the polyimide substrates of Miyamato, Cho ‘980 and Cho ‘224 contains a similar structure to that of the claims, the molecular structure contains additional groups as shown.  Thus, the materials are considered different to that claimed in claims 2-8 and 18-20.[claims 10-16]
Regarding claims 10-16, while Huang in view of Zhang discloses a similar display panel (see rejection of claim 1 above), the prior art does not teach or reasonably suggest a display panel as claimed where the camera comprises a wire connecting substrate, an image sensor, an infrared filter, a focus motor, and a lens unit all sequentially disposed in a stacked arrangement; wherein the lens unit is disposed on a side of the display panel away from the first substrate, and the wire connecting substrate is disposed on a side of the display panel adjacent to the first substrate.
While cameras including a wire connecting substrate, an image sensor, an infrared filter, a focus motor and a lens unit are commonly known in the art, in the display panel of Huang in view of Zhang, the lens unit is disposed adjacent to the first substrate of the display.  Thus one of ordinary skill in the art would not be motivated to dispose a wire connecting substrate of a camera on the first substrate while disposing the lens unit of the camera away from the first substrate as claimed since doing so would change the principle of operation of Huang in view of Zhang.  Specifically, by orienting the camera in this way, the camera would capture images in the opposite direction away from the display rather than through the display as described by Huang in view of Zhang.
Therefore, while the prior art teaches a similar arrangement, the particular requirements of claims 10-16 are not taught or suggested by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/Primary Examiner, Art Unit 2698